TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                               ON MOTION FOR REHEARING


                                      NO. 03-17-00327-CR



                                  Timothy Anthony, Appellant

                                                 v.

                                  The State of Texas, Appellee



           FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
         NO. D-1-DC-12-907260, HONORABLE MIKE DENTON, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               We withdraw our opinion and judgment of July 18, 2017, and reinstate the appeal.

               Appellant Timothy Anthony filed a motion for rehearing from our opinion dismissing

this appeal on his motion. See Tex. R. App. P. 49.1. His motion for rehearing acknowledges that

he and his appointed counsel filed the motion to dismiss, but notes that he subsequently filed a

timely motion for new trial and timely pro se notices of appeal that are reflected in a supplemental

clerk’s record. It is a common practice for defendants to file pro se notices of appeal. Thomas v.

State, 286 S.W.3d 109, 113 (Tex. App.—Houston [14th Dist.] 2009, no pet.). Courts may ignore

pro se motions when the defendant has appointed counsel, but they are not required to do so. See,

e.g., Smith v. State, 17 S.W.3d 660, 661 (Tex. Crim. App. 2000) (noting that pro se notice of appeal
was filed before appointment of appellate counsel); Thomas, 286 S.W.3d at 113 (refusing to

disregard pro se notice of appeal although appellant had appointed counsel).

               Having considered the motion, the response, and the record, we grant the motion for

rehearing and reinstate this appeal. See Tex. R. App. P. 49.3.

               It is ordered December 14, 2017.


Before Chief Justice Rose, Justices Pemberton and Goodwin

Do Not Publish




                                                  2